Per curiam.
This Court suspended R. John Genins from the practice of law in Georgia for two years beginning on March 28, 1994.1 The opinion required Genins to fulfill three conditions within the two-year suspension period or “stand disbarred.” Genins has written the State Bar that he is unable to comply with the first condition requiring him to deliver $19,469.11 plus interest to his client. Because Genins has not satisfied the conditions necessary for his reinstatement, he is disbarred from the practice of law in Georgia.

Disbarred.


All the Justices concur.


 In the Matter of R. John Genins, 264 Ga. 90 (442 SE2d 733) (1994).